United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-50922
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DELTON GENTRY,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-02-CR-395-7
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Delton Gentry (Gentry) has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).     Gentry has filed a response,

arguing that the indictment did not state the quantity of cocaine

base he distributed and that the representation in the

presentence report that he distributed cocaine base in quantities

ranging from multiple ounces to a few grams on almost 200

occasions is too speculative to support the factual basis in the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50922
                                 -2-

plea agreement that he distributed more than 150 grams but less

than 500 grams of cocaine base.    Gentry also contends that his

attorney provided ineffective assistance of counsel.

     As part of his plea agreement, Gentry agreed to waive the

right to appeal his sentence except as to any upward departure

under U.S.S.G. § 5K2.0, ineffective assistance of counsel, or

prosecutorial misconduct.

     Our independent review of counsel’s brief, Gentry’s

response, and the record discloses no nonfrivolous issues for

appeal.   We do not address Gentry’s ineffective assistance

argument because the record on this issue has not been adequately

developed.    See United States v. Bounds, 943 F.2d 541, 544 (5th

Cir. 1991).   Accordingly, the motion to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

appeal is DISMISSED.    See 5TH CIR. R. 42.2.